                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

           Mary Haggins,               )                  JUDGMENT IN CASE
                                       )
             Plaintiff(s),             )                 3:20-cv-00377-FDW-DCK
                                       )
                 vs.                   )
                                       )
        Consumer Protection,           )
           Defendant(s).               )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s October 5, 2020 Order.




                               Signed: October 5, 2020




      Case 3:20-cv-00377-FDW-DCK Document 4 Filed 10/05/20 Page 1 of 1
